DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/732,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims only differ with respect to the range of the passive infrared detection area which would could have been arrived at through routine experimentation, as such does not define beyond the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-9,25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. US 2014/0069951.
Schmidt discloses a dispenser, comprising: 
(Re claim 1) “a supply of liquid or sheet material” (para 0003). “a dispenser housing in which the supply is received” (7 figure 1). “a dispensing mechanism located at least partially within the dispenser housing in communication with the supply and configured to dispense prescribed amounts of the supply” (6 figure 2). “a controller in communication with the dispensing mechanism, the controller being operable to activate the dispensing mechanism to dispense the prescribed amounts of the supply” (5 figure 2). “a power source” (Vcc figure 2). “a power management system comprising at least one passive infrared radiation sensor and a switch” (1,4 figure 2). “the at least one passive infrared radiation sensor being arranged along the dispenser housing and configured to detect infrared radiation emitted by one or more users within a prescribed detection range, area, or zone of the dispenser” (para 0012). “the switch being connected to the power source and at least the controller; wherein the switch is operable to disconnect the controller from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone” (1,4,Vcc,5 figure 3, para 0039). and wherein the switch is operable to connect the controller to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone (1,4,Vcc,5 figure 3, para 0039).
(Re claim 2) “a detector in communication with the controller” (2 figure 3) “the controller being operable to activate the dispensing mechanism in response to receiving one or more signals from the detector, wherein the switch is operable to disconnect the dispensing mechanism and the detector from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone, and wherein the switch is operable to connect the dispensing mechanism and the detector to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone” (para 0039).
(Re claim 3) “the detector comprises a proximity sensor, a paper detection sensor, or a cutting mechanism movement detector” (para 0013).
(Re claim 4) “a passive infrared radiation sensor controller that is integrated with the at least one passive infrared radiation sensor, the passive infrared radiation sensor controller being configured to generate one or more signals responsive to signals from the passive infrared radiation sensor to operate the switch” (1,11 figure 3, para 0041).
(Re claim 5) “wherein the controller and the at least one passive infrared radiation sensor draw power from the power source when the controller is connected to the power source by the switch, and wherein only the at least one passive infrared radiation sensor draws power from the power source when the controller is disconnected from the power source by the switch” (1,4,5 figure 3, para 0039).
(Re claim 6) “wherein the at least one passive infrared radiation sensor outputs one or more low level signals to the controller when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone, and wherein the controller initiates a shutdown sequence to complete any ongoing work, functions, or operations of the controller upon receipt of the one or more low level signals from the at least one passive infrared radiation sensor at the controller (para 0015, 0040).
(Re claim 8) “the dispensing mechanism includes a feed roller that is configured engage and move sheet material from the supply of sheet along a discharge path and out of the dispenser for dispensing thereof” (para 0021).
(Re claim 9) ”wherein the supply of liquid includes a supply chamber that stores a liquid; and wherein the dispensing mechanism includes a pump that directs the liquid from the supply chamber to a discharge defined along the dispenser housing” (para 0021).
Schmidt discloses a dispenser comprising:
(Re claim 25) “a dispensing mechanism configured to dispense a material from a supply of the material” (para 0021-0022). “ a control system in communication with the dispensing mechanism, the control system configured to activate a dispensing cycle wherein the dispensing mechanism dispenses a prescribed amount of the material” (para 0022, 5,6 figure 2). “a power source adapted to provide power to the control system and the dispensing mechanism for dispensing the prescribed amount of the material” (Vcc figure 2,3). “a power management system linked to the control system, the dispensing mechanism or a combination thereof, and configured to disconnect and reconnect the control system, the dispensing mechanism or a combination thereof, and the power source” (1,4,Vcc figure 2,3). “the power management system comprises at least one passive infrared radiation sensor, a switch coupled to the power source, and a passive infrared radiation sensor controller that is linked to the at least one passive infrared radiation sensor” (1,4,Vcc,5 figure 3, para 0039). “the passive infrared radiation sensor controller being configured to generate one or more signals responsive to signals from the at least one passive infrared radiation sensor to operate the switch” (1,11 figure 3, para 0041). “wherein the switch is operable to disconnect the control system, the dispensing mechanism, or a combination thereof from the power source to place the dispenser in a low power state or mode when the at least one passive infrared radiation sensor does not detect infrared radiation indicative of a person within a prescribed detection range, area, or zone, and reconnect the control system, the dispensing mechanism or a combination thereof, and the power source when the at least one passive infrared radiation sensor detects infrared radiation indicative of a person within the prescribed detection range, area, or zone” (1,4,Vcc,5 figure 3, para 0039).
(Re claim 30) “a proximity sensor or movement detector, or a combination thereof, in communication with the control system” (2,5 figure 2,3). “the control system is operable to activate the dispensing mechanism in response to receiving one or more signals from the proximity sensor or movement detector, or a combination thereof, to dispense the prescribed amount of the material during the dispensing cycle” (para 0039).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,17-24,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 2014/0069951 in view of Willden US 2011/0297830.
Schmidt discloses a dispenser, comprising:
(Re claim 7,17,18) “a dispensing mechanism configured to dispense a prescribed amount of a liquid or a sheet material” (para 0021-0022). “a control system for the dispenser, the control system adapted to communicate with the dispensing mechanism to activate the dispensing mechanism to dispense the prescribed amount of the liquid or a sheet material during a dispensing cycle” (para 0022, 5,6 figure 2). “a power source coupled to the control system” (Vcc figure 2,3). “a power management assembly or system in communication with the dispenser controller, the power management system comprising at least one passive infrared radiation sensor, at least one passive infrared radiation controller, and a switch coupled to the power source” (1,4,Vcc figure 2,3). “wherein the switch is operable to disconnect the control system, the dispensing mechanism, or a combination thereof from the power source to place the dispenser in a low power state or mode when the at least one passive infrared radiation sensor does not capture infrared radiation within a prescribed detection range, area, or zone” (1,4,Vcc,5 figure 3, para 0039).
Schmidt discloses that in its low power state the passive infrared detection circuit is the only part of the system being powered (Vcc figure 3, para 0039).
Schmidt does not disclose when the dispenser in the low power state or mode, the dispenser consumes less than about 100 µA nor between about 10 µA and approximately 50µA.
Willden teaches a passive infrared detection circuit which only consumes 1-2 µA in its low power mode (para 0014).
It would have been obvious to one skilled in the art to modify the system of Schmidt to reduce its power consumption during its low power to the range of between 10 µA and 50 µA through routine experimentation as it have been shown that a passive infrared detection circuit can consume as little as 1-2 µA and the goal of the two sensor dispensing system is to minimize the power used by the dispensing system and its detection circuits.
(Re claim 19) “at least one passive infrared radiation sensor outputs one or more signals to the control system when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone, and wherein the control system initiates a shutdown sequence to complete any ongoing work, functions, or operations of the dispenser upon receipt of the one or more signals from the at least one passive infrared radiation sensor, prior to disconnecting the control system from the power source” (para 0015, 0040).
(Re claim 20) “the control system and the at least one passive infrared radiation sensor draw power from the power source when the control system is connected to the power source by the switch, and wherein only the at least one passive infrared radiation sensor draws power from the power source when the control system is disconnected from the power source by the switch” (1,4,5 figure 3, para 0039).
(Re claim 21) “a proximity sensor or movement detector or a combination thereof” (2 figure 2,3) “in communication with the control system; and wherein the control system is operable to activate the dispensing mechanism in response to receiving one or more signals from the proximity sensor or movement detector, or a combination thereof, to dispense the prescribed amount of the liquid or a sheet material during the dispensing cycle” (para 0039).
(Re claim 22) “a passive infrared radiation sensor controller that is linked to the at least one passive infrared radiation sensor, the passive infrared radiation sensor controller being configured to generate one or more signals responsive to signals from the passive infrared radiation sensor to operate the switch” (1,11 figure 3, para 0041).
(Re claim 23,24) Schmidt does not disclose at least one smart passive infrared radiation controller in communication with the at least one passive infrared radiation sensor which consumes less than approximately 25µA.
Willden teaches at least one smart passive infrared radiation controller in communication with the at least one passive infrared radiation sensor which consumes less than approximately 25µA (para 0014, 200 figure 2).
It would have been obvious to one skilled in the art to modify the system of Schmidt to include at least one smart passive infrared radiation controller in communication with the at least one passive infrared radiation sensor which consumes less than approximately 25µA because it helps to reduce power consumption and it allows remote monitoring of the status of the sensor and its attached dispenser.
(Re claim 29) Schmidt disclose the system as rejected in claim 25 and that in its low power state the passive infrared detection circuit is the only part of the system being powered (Vcc figure 3, para 0039).
Schmidt does not disclose when the dispenser in the low power state or mode, the dispenser consumes less than about 100 µA nor between about 10 µA and approximately 50µA.
Willden teaches a passive infrared detection circuit which only consumes 1-2 µA in its low power mode (para 0014).
It would have been obvious to one skilled in the art to modify the system of Schmidt to reduce its power consumption during its low power to the range of between 10 µA and 50 µA through routine experimentation as it have been shown that a passive infrared detection circuit can consume as little as 1-2 µA and the goal of the two sensor dispensing system is to minimize the power used by the dispensing system and its detection circuits.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Reibel et al. US 2014/0300735.
Schmidt discloses the system as rejected above including a detection area (8 figure 1) for the at least one passive infrared radiation sensor. Schmidt is silent with regard to is detection area
Schmidt does not disclose a generally conical detection area comprising a selected detection angle of approximately 110 degrees.
Reibel discloses a passive infrared radiation sensor with a generally conical detection area comprising a selected detection angle of approximately 90 and/or 110 degrees (205 figure 2,3, para 0039).
It would have been obvious to one skilled in the art to modify the system of Schmidt to include a generally conical detection area comprising a selected detection angle of approximately 110 degrees because it provides a reasonable detection area for triggering the system when someone is within proximity.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georg et al. US 2006/0173576 in view of Schmidt et al. US 2014/0069951.
	Georg discloses a dispensing system, comprising: 
(Re claim 10) “a network” (figure 12). “a plurality of drone dispenser” (10 figure 12).”a lead dispenser in communication with the plurality of drone dispensers for receiving information related to the plurality of drone dispensers from the plurality of drone dispensers” (1038,1014 para 0165). “the lead dispenser being in communication with the network for communicating information related to the lead dispenser and for communicating the information received from the plurality of drone dispensers to the network” (para 0166, 0141). “wherein the lead dispenser and each drone dispenser of the plurality of drone dispensers each comprises a controller for controlling one or more operations of the respective lead dispenser or drone dispense” (402 figure 8). “a power source” (412,414 figure 8). 
Georg does not disclose a power management system in communication with the controller and the power source, the power management system comprising at least one passive infrared radiation sensor configured to capture infrared radiation indicative of one or more individuals present within a prescribed detection range, area, or zone of the respective lead dispenser or drone dispenser; wherein the power management system for each of the lead dispenser and the drone dispensers is operable to disconnect the controller from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone, and wherein the power management system for each of the lead dispenser and the drone dispensers is operable to connect the controller to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone.
Schmidt teaches  a power management system in communication with the controller and the power source, the power management system comprising at least one passive infrared radiation sensor configured to capture infrared radiation indicative of one or more individuals present within a prescribed detection range, area, or zone of the respective lead dispenser or drone dispenser; wherein the power management system for each of the lead dispenser and the drone dispensers is operable to disconnect the controller from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone, and wherein the power management system for each of the lead dispenser and the drone dispensers is operable to connect the controller to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone (1,4,Vcc,5 figure 3, para 0039).
It would have been obvious to one skilled in the art to modify they system of Georg to include a power management system in communication with the controller and the power source, the power management system comprising at least one passive infrared radiation sensor configured to capture infrared radiation indicative of one or more individuals present within a prescribed detection range, area, or zone of the respective lead dispenser or drone dispenser; wherein the power management system for each of the lead dispenser and the drone dispensers is operable to disconnect the controller from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone, and wherein the power management system for each of the lead dispenser and the drone dispensers is operable to connect the controller to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone because it helps minimize power usage.
(Re claim 11) “one or more of the plurality of drone dispensers includes a sheet material dispenser and one or more of the plurality of drone dispensers includes a liquid dispenser” (para 0002, 0018, 1090,1092,1094 figure 20).
(Re claim 12) “the plurality of drone dispensers transmits one or more alerts or notifications to the lead dispenser if one or more drone dispensers are experiencing an error condition, a low power condition, and/or a low source condition, and wherein the lead dispenser transmits the one or more alerts or notifications from the plurality of drone dispensers to the network” (para 0166, 0141, figure 21).
(Re claim 13) “the lead dispenser includes a long range transmitter/receiver that facilitates communication between the lead dispenser and the network” (para 0166, 0141).
(Re claim 14) “each of the lead dispenser and the drone dispensers comprises a dispensing mechanism and a detector, the controller being operable to activate the dispensing mechanism in response to receiving one or more signals from the detector” (404 figure 8, para 0125).
Georg does not disclose a switch operable to disconnect the dispensing mechanism and the detector from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone; nor the switch is operable to connect the dispensing mechanism and the detector to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone.
Schmidt teaches disclose a switch operable to disconnect the dispensing mechanism and the detector from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone; nor the switch is operable to connect the dispensing mechanism and the detector to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone (1,2,4-6,Vcc figure 3, para 0039).
It would have been obvious to one skilled in the art to modify the system of Georg to include switch operable to disconnect the dispensing mechanism and the detector from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range, area, or zone; nor the switch is operable to connect the dispensing mechanism and the detector to the power source when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed detection range, area, or zone because it helps minimize power usage.
(Re claim 15) “the detector comprises a proximity sensor, a paper detection sensor, or a cutting mechanism movement detector” (404 figure 8, para 0125)
(Re claim 16) Georg does not disclose that the controller and the at least one passive infrared radiation sensor draw power from the power source when the controller is connected to the power source by a switch, and wherein only the at least one passive infrared radiation sensor draws power from the power source when the controller is disconnected from the power source by the switch.
Schmidt teaches that the controller and the at least one passive infrared radiation sensor draw power from the power source when the controller is connected to the power source by a switch, and wherein only the at least one passive infrared radiation sensor draws power from the power source when the controller is disconnected from the power source by the switch (1,2,4-6,Vcc figure 3, para 0039).
It would have been obvious to one skilled in the art to modify they system of Georg to include that the controller and the at least one passive infrared radiation sensor draw power from the power source when the controller is connected to the power source by a switch, and wherein only the at least one passive infrared radiation sensor draws power from the power source when the controller is disconnected from the power source by the switch because it helps minimize power usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0001763 also discloses the use of passive infrared sensors to reduce power consumption at dispensers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655